Citation Nr: 0213956	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than March 26, 
1999, for the award of a 10 percent evaluation for a right 
knee disorder.

4.  Entitlement to an effective date earlier than March 26, 
1999, for the award of a 10 percent evaluation for a left 
knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted increased evaluations of 10 percent 
for each of the veteran's service-connected knee disorders, 
effective March 26, 1999.  He subsequently perfected timely 
appeals regarding both the disability ratings assigned for 
these disorders, and the effective date assigned for his 
increased evaluations.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in December 1999 and 
a Supplemental Statement of the Case (SSOC) in July 2001.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's right knee disability is 
manifested by subjective complaints of painful motion; but 
not by subluxation, lateral instability, or limitation of 
motion.

2.  The competent and probative evidence of record 
demonstrates that the veteran's left knee disability is 
manifested by subjective complaints of painful motion; but 
not by subluxation, lateral instability, or limitation of 
motion.

3.  In an unappealed July 1980 rating decision, the RO 
granted service connection for bilateral knee disorders and 
assigned noncompensable evaluations for both.


4.  In June 1999, the veteran submitted an informal claim for 
increased evaluations for his service-connected right and 
left knee disorders.

5.  The earliest date on which it can be factually 
ascertained that the veteran experienced an increase in his 
service-connected right and left knee disorders during the 
one-year period prior to the filing of his claim is March 26, 
1999.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a right knee disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for a left knee disorder have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261.

3.  The criteria for an effective date prior to March 26, 
1999, for the assignment of a compensable evaluation for a 
right knee disorder are not met.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o) (2001).

4.  The criteria for an effective date prior to March 26, 
1999, for the assignment of a compensable evaluation for a 
left knee disorder are not met.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a July 1980 rating decision, the RO granted entitlement to 
service-connected for a bilateral knee disorder and assigned 
a zero percent disability rating for each knee.  The veteran 
did not appeal that decision.

In June 1999, the veteran filed an informal claim of 
entitlement to increased evaluations for his service-
connected knee disorders.  He reported that his knee 
disabilities had grown worse and that he had been receiving 
treatment from the VA Medical Center (MC) in Los Angeles, 
California.

The RO subsequently obtained the veteran's VA treatment 
records, which show that he complained of pain in both knees 
in August 1993.  Thereafter, in May 1996, he reported 
experiencing right knee pain for four weeks.  It was noted 
that X-rays taken in 1993 had been negative.  These records 
reflect that the veteran underwent a left knee arthroscopy in 
May 1997.  In the report of this procedure, it was noted that 
he had a history of left knee pain with swelling and 
occasional locking.  It was further noted that a recent MRI 
had been non-diagnostic due to motion artifact.  Physical 
examination had showed left knee medial joint line tenderness 
and a mild effusion.  The arthroscopy revealed extensive 
synovitis in the intercondyle notch.  The meniscus was found 
to be intact and no evidence of chondromalacia was seen in 
the lateral joint line.  Grade 4 chondromalacia was found in 
the medial femoral condyle involving a dime-sized area.  It 
was determined that, because the meniscus was attached and 
stable, there was no pathology to be addressed.  The veteran 
was given a post-operative diagnosis of chondromalacia of the 
left medial femoral condyle.  In a clinical note dated later 
that month, physical examination was noted to be positive for 
effusion in the left knee.

Subsequent VA medical records reflect no further complaints 
or treatment regarding the knees until March 26, 1999, at 
which time he came in to obtain a "return to work slip".  
It was noted that he had aggravated a service-connected left 
knee disability and that he had undergone surgery in 1997.  
Thereafter, in a June 1999 clinical note, it was noted that 
the veteran had documented grade 4 chondromalacia of the 
medial compartment of the left knee.  The examiner noted that 
there was little that could be offered in the way of 
treatment other than a total knee replacement.

In the June 1999 rating decision, the RO granted increased 
evaluations of 10 percent for each of the veteran's service-
connected knee disorders under the criteria of Diagnostic 
Code (DC) 5257.  

The veteran subsequently appealed that rating decision.  In a 
Notice of Disagreement received in September 1999, he 
asserted that he had suffered excruciating pain since 1976.  
He reported that he could not sit in a car for any length of 
time because of the pain he had whenever his knees were bent.  
He indicated that painkillers did not relive any of this 
pain.  The veteran also noted that he had been told by VA 
physicians that he was a candidate for a knee replacement.

In November 1999, VA arranged with QTC Medical Services for 
the veteran to undergo a medical examination.  During this 
examination, the veteran reported that he had been told that 
he needed a knee replacement, but that it had not been 
performed due to his young age.  He described pain in the 
suprapatellar and medial aspects of both knees.  He denied 
that his knees ever gave way but did report that they had 
locked up at times.  He also denied any swelling.  
Examination revealed some tenderness in the anterior patellar 
area, but no heat, redness, swelling, effusion, abnormal 
instability, drainage, or weakness.  Range of motion in both 
knees was found to be from 0 to 140 degrees with pain at 130 
degrees.  Drawer and McMurray's signs were found to be 
negative.  The examiner found that range of motion was 
associated with pain at the end point of motion, but that 
fatigue, weakness, and lack of endurance were not major 
functional impacts.  Neurological examination revealed that 
sensory exam was normal to pain and touch, and motor strength 
was normal in the lower extremities.  Deep tendon reflexes 
were found to be 2+ and bilaterally equal in the lower 
extremities.  X-rays revealed no significant abnormalities in 
either knee.  The examiner noted a diagnosis of bilateral 
chondromalacia of the patellae.  It was noted that the 
veteran's usual occupation was post office technician and 
that his daily activities were affected by running and 
driving a stick-shift car.  The examiner indicated that the 
only abnormality found on examination was anterior patellar 
pain on range of motion.  The examiner further indicated that 
there were no signs of laxity, crepitus, weakness, or 
atrophy, and that he was able to ambulate without the use of 
assistive devices.

In the December 1999 SOC, the RO denied entitlement to 
evaluations in excess of 10 percent for each of the veteran's 
service-connected knee disorders.  The RO also denied 
entitlement to effective dates earlier than March 1999 for 
the 10 percent evaluations recently assigned for those 
disabilities.

In February 2001, VA arranged with QTC Medical Services for 
the veteran to undergo another medical examination.  He 
reported experiencing pain in his left knee, as well as 
swelling, clicking, popping, and grinding.  He also reported 
experiencing similar symptoms in his right knee, although to 
a lesser degree.  He stated that he was working full time as 
a computer technician for the U.S. Postal Service, and that 
this required repairing computers and sometimes lifting up to 
thirty pounds.  Examination of the left knee showed 1+ 
clicking on extension, which was found to like come from the 
patellofemoral joint.  The examiner determined that the left 
knee was otherwise normal.  Examination of the right knee 
also showed 1+ clicking on extension, but was otherwise found 
to be normal except for some mild antermedial joint line 
tenderness.  The examiner found no evidence of weakness, 
fatigability, lack of endurance, or incoordination on 
movement in either knee.  Drawer and McMurray's signs were 
negative bilaterally.  The examiner noted that there was pain 
at limits of motion in both knees.  Range of motion was found 
to be from 0 to 140 in both knees, which the examiner noted 
was the normal range of motion for a knee.  Neurological 
examination showed sensation and motor strength to be normal.  
X-rays of the right knee showed very mild beaking of the 
tibial spines; otherwise normal.  X-rays of the left knee 
showed moderate breaking of the tibial spines; otherwise 
normal.  The examiner indicated that he did not see any 
significant lesions in the femoral condyle.  The examiner 
noted diagnoses of left knee medial femoral condyle grade 4 
chondromalacia, showed arthroscopically in May 1997; and 
minimal right knee degenerative disease.  

The examiner concluded that the veteran did have a chronic 
left knee disability due to arthritis, and that this 
disability resulted in the following functional impairment: 
standing and walking would be, at most, 2 hours in an 8-hour 
day; and no more than 15 minutes at a time.  It was noted 
that he should avoid stair climbing and running, as well as 
standing and walking on uneven ground.  The examiner 
indicated that he should be able to life and carry 20 pounds 
on an occasional basis and 10 pounds frequently.  The 
examiner further indicated that he should not be exposed to 
unprotected heights or doing repetitive stooping or crouching 
activities.

In April 2001, the RO issued a letter advising the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this letter, the RO explained to the veteran what 
type of evidence could best serve to substantive his claims.  
It was also noted that VA had a responsibility to assist the 
veteran in obtaining evidence relevant to his claim.

In the July 2001 SSOC, the RO continued to deny the veteran's 
claims of entitlement to increased evaluations for his knee 
disorders, and entitlement to an earlier effective date for 
the grant of a 10 percent evaluation for his knee disorders.  
The claims folder was subsequently forwarded to the Board for 
appellate review.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance is warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOC, and correspondence provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the letter issued in April 2001 
in which the RO advised him that VA would obtain records that 
he identified on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In addition, as discussed above, the RO provided the veteran 
with medical examinations in November 1999 and February 2001.  

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased rating claims

The veteran is seeking increased evaluations for his service-
connected bilateral knee disorder.  He essentially contends 
that the level of disability in his knees is more severe than 
the 10 percent disability rating currently assigned for each 
knee under DC 5257. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's right and left knee disabilities are currently 
assigned 10 percent evaluations for each knee under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under this code, a 10 percent disability rating is warranted 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative is against 
increased evaluations for the veteran's service-connected 
left and right knee disabilities under the criteria of DC 
5257.  In this case, the veteran has been provided with two 
QTC examinations.  Both of these examinations showed no 
instability in either of the veteran's knees.  Similarly, 
these examinations were also negative for any evidence of 
subluxation in either knee.  The Board believes these 
findings to be consistent with the veteran's treatment 
records, which also show no evidence of instability or 
subluxation in his knees.  In light of this evidence, the 
Board concludes that the preponderance of the evidence is 
against the assignment of increased evaluations under this 
code for either of the veteran's knees.

In the report of the veteran's February 2001 examination, the 
examiner concluded that the veteran had arthritis in the left 
knee and degenerative disease in his right knee.  In this 
regard, the Board notes that degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
which in this case, is either DC 5260 or DC 5261.  See 38 
C.F.R. § 4.71a, DC's 5003, 5260, 5261.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Note (2) of DC 5003 states that the 20 percent and 
10 percent ratings based upon X-ray findings under DC 5003 
will not be utilized in rating conditions under DC 5013.

In this case, repeated VA examination has demonstrated that 
the veteran has full range of motion in both knees.  
Therefore, the Board believes that the preponderance of the 
evidence is against the assignment of separate evaluations 
for compensable degrees of limitation of motion under DC 5260 
or DC 5261.  The Board recognizes that there is evidence of 
painful motion in the report of his November 1999 
examination, and that a 10 percent evaluation is warranted 
under DC 5003 when there is evidence of painful motion 
verified by objective evidence of swelling, muscle spasm, or 
similar symptoms.  However, as discussed in detail above, the 
veteran is already assigned a 10 percent evaluation under DC 
5257 even though repeated VA examination has been negative 
for any evidence of subluxation or instability.  Thus, the 
Board believes that the 10 percent evaluations currently 
assigned for each already provide adequate compensation for 
the presence of painful motion in both knees.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has also held that, 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, the veteran's 
service-connected knee disabilities have been evaluated using 
the criteria of DC 5257, which is not predicated on 
limitation of motion.  However, the Board has acknowledged 
that there is evidence of painful motion, and that this 
symptom is contemplated by the 10 percent evaluations 
currently assigned for each knee.  Thus, we have considered 
whether increased evaluations are available pursuant to the 
Court's holding in Deluca.  

As alluded to above, the November 1999 examiner found that 
range of motion was associated with pain.  However, the 
examiner further found that fatigue, weakness, and lack of 
endurance were not major functional impacts.  The examiner 
further concluded that motor strength was normal, and that 
there was no sign of crepitus or atrophy.  Therefore, the 
Board concludes that these findings do not support the 
assignment of increased evaluations under the provisions of 
38 C.F.R. §§ 4.40 or 4.45.  Similarly, the February 2001 
examiner also found that there was no evidence of fatigue, 
weakness, and lack of endurance.  That examiner also found no 
evidence of incoordination on movement, and no evidence that 
motion was additionally limited by pain.  The Board is 
cognizant that the examiner found that the veteran was 
limited in various physical activities by his service-
connected left knee disorder.  However, we believe that these 
limitations are already contemplated by the 10 percent 
disability ratings currently assigned.  Absent any evidence 
of additional symptoms such as fatigue, weakness, lack of 
endurance, or incoordination on movement, the Board concludes 
that there is not basis on which to award increased 
evaluations under the provisions of 38 C.F.R. §§ 4.40 or 
4.45.  

The Board has given consideration to evaluating the veteran's 
service-connected knee disabilities under different 
diagnostic codes.  We note that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  There 
is, however, no evidence of ankylosis of the knees.  
Consequently, 38 C.F.R. § 4.71a, DC 5256 is not for 
application.  There is also no impairment of either the tibia 
or fibula in either leg.  Accordingly, DC 5262 is not for 
application in this case.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disabilities are 
far more severe than is contemplated by the 10 percent 
evaluations, his lay assertions as to the severity of his 
disabilities are far less probative than the findings of 
skilled professionals.  As discussed in detail above, the 
Board has reviewed the reports of the QTC examinations 
associated with the claims folder, as well as his treatment 
records.  We believe that the symptomatology demonstrated by 
that evidence is consistent with no more than a 10 percent 
evaluation for each knee.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against ratings in excess of 10 percent for the veteran's 
service-connected left and right knee disabilities.

C.  Earlier-effective-date claims

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1) (2001).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. 
§ 3.400(o)(2) (2001); Harper v. Brown, 10 Vet. App. 125 
(1997).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2001).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2001), provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim."

The veteran is seeking an earlier effective date for the 
grant of compensable disability ratings for his service-
connected left and right knee disorders.  The currently 
assigned effective date for each of these evaluations is 
March 26, 1999.  He essentially contends that the effective 
date of his increased evaluation should be January 16, 1980, 
which is the day following his discharge from service.  
However, as has been discussed above, following the initial 
claim for service connection filed in January 1980, service 
connection was granted in a July 1980 rating decision, and 
the ratings assigned at that time were noncompensable.  That 
rating decision was not appealed, and therefore became final.  
38 C.F.R. § 20.1103.  Accordingly, under VA regulations 
governing claims for increase, the effective date of an award 
for increase "shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a); see also 
38 C.F.R. § 3.400(o)(1).

As discussed in detail above, the veteran filed his claim for 
increased ratings on June 1, 1999.  The Board has reviewed 
the record and has been unable to identify any correspondence 
submitted by the veteran prior to June 1999, which could be 
interpreted as an informal claim for an increased rating.  In 
fact, the Board notes that no correspondence whatsoever was 
received by the veteran between July 1980 and June 1999.  
Therefore, under the general rule, inasmuch as the January 
1980 claim was not a claim for increase, and because it was 
subject to the unappealed July 1980 rating decision, the 
Board finds that January 1980 cannot be the effective date 
for the grant of 10 percent evaluations for the veteran's 
knee disorders.

In light of the aforementioned evidence, the only way in 
which the veteran can obtain an effective date earlier than 
that of June 1, 1999, is if it is factually ascertainable in 
the record that an increase in disability occurred at an 
earlier date within the one year period prior to his June 
1999 claim.  See 38 C.F.R. § 3.400(o)(2).  The Board notes 
that the earliest medical evidence pertaining to the 
veteran's knee disabilities from the year prior to June 1999 
is a VA progress note dated March 26, 1999.  Because there 
are no treatment records dated before March 26, 1991, but 
still within the period of one year prior to June 1999, the 
Board finds that there is no basis whatsoever on which the 
Board could assign an effective date prior to March 26, 1999.  
In essence, the Board finds that the RO was correct in 
assigning an effective date of March 26, 1999, because there 
is no earlier date within the one year prior to June 1999 on 
which it could be ascertained that an increase in disability 
occurred.

The veteran has contended that he did not receive notice of 
his appellate rights following the "August 7, 1980" rating 
decision that granted service connection for his knee 
disorders.  He argues that, for this reason, his claim should 
be considered to have been appeal since his original January 
1980 claim for service connection.  However, the Board notes 
that the rating decision was actually dated in July 1980, and 
that the notification letter issued by the RO was dated 
August 7, 1980.  A copy of this letter is associated with the 
claims folder, and a review of this letter shows that his 
appellate rights are set forth on the reverse side of the 
letter.  The information set forth in that letter explains 
the appropriate steps that should be taken to appeal a 
decision.  Also, the front side of the letter clearly 
indicates that the reader should see the reverse side for 
procedural and appellate rights.  The Board notes that, 
although the veteran has indicated that he did not receive 
notice of his appellate rights, he has not asserted that he 
did not receive a copy of the RO's notification letter.  In 
fact, we believe that the fact that the veteran specifically 
referred to the rating decision as having occurred on August 
7, 1980, suggests that he did receive a copy of that letter.  
As noted above, the notification letter was dated on August 7 
1980, and the rating decision was dated in July 1980.  
Therefore, the Board finds that the veteran did in fact 
receive notice of his appellate rights in the August 1980 
letter, and that his failure to file a timely Notice of 
Disagreement regarding that decision rendered it final.  For 
the reason and bases set forth above, the Board therefore 
concludes that the appropriate effective date for the 10 
percent evaluations is March 16, 1999, as this is the 
earliest date during the year prior to his June 1999 claim on 
which it could be ascertained that an increase in disability 
occurred.

In summary, the Board concludes that March 26, 1999 is the 
earliest effective date that may be assigned for the 
increased disability ratings assigned for the veteran's 
service-connected right and left knee disorders.


ORDER

Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an earlier effective date for the grant of a 
compensable evaluation for a right knee disorder is denied.  

Entitlement to an earlier effective date for the grant of a 
compensable evaluation for a left knee disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

